DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 03/29/2022.  

2.	Claims 1, 3-11, 21, and 24-25 are pending in the case.  Claims 1, 19 and 21 are independent claims.  Claims 1, 8, 19 and 21 have been amended.  Claims 2 and 23 are cancelled.  Claims 24-25 are newly added.  Claims 12-18, 20 and 22 are withdrawn.




Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. 
Applicant argues (claims 1, 19 and 21) Lucia D’Acunto et al. (“D’Acunto”) (US 2019/0174150), James Liu et al.(“Liu”)  (US 2012/0327116) and Chris Philiips et al. (“Phillips”) (US 2020/0037043) fail to teach or suggest the features of "specifying a position in which a specific direction in the part of the image is captured based on an orientation of the screen; performing control to display a graphic image superimposed on the part of the image at the position specified, if the part of the image, which is displayed in accordance with the viewing direction, is a range in the image which is captured in the specific direction; and performing control to delete or not display a graphic image superimposed on the part of the image at the position specified, if the part of the image, which is displayed in accordance with the viewing direction, is not a range in the image which is captured in the specific direction, wherein the specific direction is at least one of a zenith direction and a nadir direction,".  Applicant argues (Remarks, p. 14), Liu specifically fails to disclose specifying a position of virtual object to be displayed in a specific direction.

In response, the combination of D’Acunto, Liu and Phillips teach the claimed features as Liu (Fig. 6) discloses display of virtual objects at specific positions as a result of a designated change of the user viewpoint position to a direction outside of a primary display region.  Therefore, Liu teaches specifying a position of virtual objects to be displayed in a specific direction.  Thus, the combined teachings of D’Acunto, Liu and Phillips suggest the claimed features.

Applicant argues (claims 1, 19 and 21, Remarks, p. 14-15) Liu doses not disclose performing control to display or not display (delete) the virtual objects  or a graphic image superimposed on the part of the image based -14-PATENTS/N: 16/561,81925790.223on the position specified, in accordance with the viewing direction, since Liu does not disclose the feature of specifying positions for displaying the virtual objects.

	In response, since Liu teaches specifying positions for displaying the virtual objects, as discussed in the above response to Applicant’s Remarks, Liu additionally teaches performing control to display or not display (delete) the virtual objects or a graphic image superimposed on the part of the image based -14-PATENTS/N: 16/561,81925790.223on the position specified, in accordance with the viewing direction.  Therefore, Liu discloses "specifying a position in which a specific direction in the part of the image is captured based on an orientation of the screen; performing control to display a graphic image superimposed on the part of the image at the position specified, if the part of the image, which is displayed in accordance with the viewing direction, is a range in the image which is captured in the specific direction; and performing control to delete or not display a graphic image superimposed on the part of the image at the position specified, if the part of the image, which is displayed in accordance with the viewing direction, is not a range in the image which is captured in the specific direction, wherein the specific direction is at least one of a zenith direction and a nadir direction," as recited in independent claims 1, 19 and 21.


Applicant argues (claims 1, 19, 21, Remarks, p. 17) Phillips does not disclose or suggest that the position for displaying secondary content is specified in which a specific direction in the part of the image is captured nor that the position for displaying secondary content is specified based on an orientation of a screen.


	In response, Applicant acknowledges (Remarks, p. 17) Phillips replaces displayed video tiles with secondary content within the user’s line of sight based on gaze vector information (Fig. 16A, 16C, 28B).  Thus, Phillips’ display of secondary content in the user’s line of sight based on the user’s gaze corresponds to displaying content specified in which a specific direction in the part of the image is captured.  Additionally, Phillips discloses a user’s HMD (Fig. 16A “1602”) is used to track and determine the user’s gaze information (Para 123) that indicate a change in screen orientation and specifies a display position for secondary content (Para 7; Fig. 16B, 16C).  Therefore, Phillips discloses that the position for displaying secondary content is specified in which a specific direction in the part of the image is captured and that the position for displaying secondary content is specified based on an orientation of a screen.


Applicant argues (claims 1, 19 and 21, Remarks, p.17) Phillips does not teach performing control to display or not display (delete) a graphic image superimposed on the part of the image based -14-PATENTS/N: 16/561,81925790.223on the position specified.  

In response, Applicant's argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Additionally, since Phillips teaches specifying positions for displaying content, as discussed in the above response to Applicant’s Remarks, Phillips additionally teaches performing control to display or not display (delete) a graphic image superimposed on the part of the image based -14-PATENTS/N: 16/561,81925790.223on the position specified, in accordance with the viewing direction.  Therefore, the combined teaching of D’Acunto, Liu and Phillips discloses "specifying a position in which a specific direction in the part of the image is captured based on an orientation of the screen; performing control to display a graphic image superimposed on the part of the image at the position specified, if the part of the image, which is displayed in accordance with the viewing direction, is a range in the image which is captured in the specific direction; and performing control to delete or not display a graphic image superimposed on the part of the image at the position specified, if the part of the image, which is displayed in accordance with the viewing direction, is not a range in the image which is captured in the specific direction, wherein the specific direction is at least one of a zenith direction and a nadir direction," as recited in independent claims 1, 19 and 21.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 19, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucia D’Acunto et al., US 2019/0174150, in view of James Liu et al., US 2012/0327116 and further in view of Chris Phillips et al., US 2020/0037043.


Independent claim 1, D‘Acunto discloses a display control apparatus comprising:

A processor: and
 a memory storing a program which, when executed by the processor, causes the display control apparatus to: 

perform control to display a part of an image corresponding to a viewing direction, on a screen (i.e. client device, e.g. HMD, selecting video stream based on user viewpoint defining viewing direction – abstract; Para 62); 

change the part of the image in accordance with changing the viewing direction (i.e. HMD sensors track changes in the field of view of the omnidirectional content presented based on change in user viewpoint - Para 62, 72, 77, 98); 

specify a position in which a specific direction in the part of the image is captured based on an orientation of the screen (i.e. change the field of view of the omnidirectional content presented based on change in user viewpoint - Para 62, 72, 77, 98); 

and a range for displaying the image in a direction is at least one of a zenith direction (i.e. viewer direction may be defined by a zenith angle – Para 71; Fig. 2) and a nadir direction.

D’Acunto fails to disclose perform control to display a graphic image superimposed on the part of the image at the position specified, if the part of the image, which is displayed in accordance with the viewing direction, is a range in the image which is captured in a specific direction; and perform control to delete or not display a graphic image superimposed on the part of the image at the position specified, if the part of the image, which is displayed in accordance with the viewing direction, is not a range in the image which is captured in the specific direction, wherein the specific direction is at least one of a zenith direction and a nadir direction.

Liu discloses perform control to display a graphic image superimposed on part of a field of view, if the part of the field of view, which is displayed in accordance with the viewing direction, is a range in the image which is captured in a specific direction; and perform control to delete or not display a graphic image superimposed on part of a field of view, if the part of the field of view, which is displayed in accordance with the viewing direction, is not a range in the image which is captured in the specific direction, wherein the specific direction is at least one of a zenith direction and a nadir direction (i.e. track user gaze/activity to change the range of a displayed field of view (TFOV) – Para 32, 41; displaying a virtual object in a display region corresponding to the range of the part of the image being displayed – Para 48; display a graphic overlaid on an image – Fig. 6 “610”; when the user field of view is in the direction of the graphic, the graphic is displayed; and when the user field of view is not in the direction of the graphic, the graphic is not viewable - Para 27, 48; the field of view direction may be up or down – Para 48; Fig. 6). 

Phillips discloses display a graphic image superimposed on the part of the image, if the part of the image, which is displayed in accordance with the viewing direction, is a range in the image which is captured in a specific direction; and perform control to delete or not display a graphic image superimposed on the part of the image, if the part of the image, which is displayed in accordance with the viewing direction (i.e. displaying secondary content in an immersive video environment – abstract; where the secondary content is positioned/overlaid based on gaze information – Para 7, which suggests when a user is not looking in a particular direction content is not overlaid).


It would have been obvious at the effective date of invention to combine Liu’s known method to perform control to display a graphic image superimposed on part of a field of view, if the part of the field of view, which is displayed in accordance with the viewing direction, is a range in the image which is captured in a specific direction; and perform control to delete or not display a graphic image superimposed on the on part of a field of view, if the part of the field of view, which is displayed in accordance with the viewing direction, is not a range in the image which is captured in the specific direction, wherein the specific direction is at least one of a zenith direction and a nadir direction with the method of D’Acunto because combining a known method of selectively overlaying content in a specific direction provides the advantage of providing a view of information without distracting attention from the surrounding image (Liu, Para1).

Additionally, it would have been obvious at the effective date of invention to combine Phillips’ known method of display a graphic image superimposed on the part of the image, if the part of the image, which is displayed in accordance with the viewing direction, is a range in the image which is captured in a specific direction; and perform control to delete or not display a graphic image superimposed on the part of the image, if the part of the image, which is displayed in accordance with the viewing direction with the method of D’Acunto in view of Liu because Phillips combined teaching of tracking gaze to overlay content and displaying overlay content in an immersive environment, disclose the combined teaching provides predictable results.



Claim 3, D‘Acunto discloses the display control apparatus according to claim 1, wherein the program when executed by the processor further causes the display control apparatus to determine the specific direction based on the image (i.e. the processor and memory of the client device determine the video frames to be rendered – Para 70), so that the specific direction is switched between a zenith direction and a nadir direction depending on a direction of an imaging apparatus when the image was captured (i.e. based on the user’s field of view the displayed video/omnidirectional content is mapped to a sphere including north and south pole – Para 74-75).  






Claim 8, D‘Acunto discloses he display control apparatus according to claim 1, wherein the program when executed by the processor further causes the display control apparatus to detect an orientation of a display panel having the screen, and the viewing direction is changed based on the detected orientation of the display panel (i.e. video processing devices render the part of the video that corresponds to the viewpoint as a function of a viewing orientation– Para 78, 89, 101).  



Claim 9, D‘Acunto discloses the display control apparatus according to claim 1, wherein the program when executed by the processor further causes the display control apparatus to detect a user operation for a predetermined operation member, and the viewing direction is changed based on the detected user operation (i.e. change device orientation/view direction via touch input - Para 59, 62, 137).

 
Claim 10, D‘Acunto discloses the display control apparatus according to claim 1, wherein the image is generated by performing a predetermined image 3910190229US01 processing (i.e. presented image frames are subject to image processing operation – Para 93) on a plurality of images captured by a plurality of image sensors (i.e. camera record the 360 degree video – Para 2) , and is recorded in a recording medium (i.e. tile streams of video content stored in a manifest file – Para 88) , wherein in the control to display the part of the image, the image is read from the recording medium (i.e. the video frames representing the tiles are selected from the manifest file and rendered – Para 93).  


Claim 11, D‘Acunto discloses the display control apparatus according to claim 1, wherein the image is a 360 image or a 180 image (i.e. spherical/panoramic image – Fig. 3).


Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 21, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 24, D’Acunto discloses the display control apparatus according to claim 1, wherein the program when executed by the processor further causes the display control apparatus not to perform inclination correction that corrects a pitch angle and a role angle of the image so that a direction to the zenith in the image turns to a predetermined direction (i.e. display of omnidirectional video content that is observed as the user/observer field of view (FOV) defines the part of the omnidirectional content that is presented at a given moment in time - Para 72), which Liu also discloses (i.e. when the user/HMD field of view changes from a primary display region to an up or down region, e.g. tertiary or secondary region, the image in the primary region does not move/adjust in correspondence with the change in the field of view – Para 49; Fig. 6), as does Phillips (i.e. in an immersive video environment – abstract - a change in gaze vector information moves the display to the appropriate pixel area of tiles - Fig. 16A/B; Para 125).



Claim 25, D’Acunto discloses the display control apparatus according to claim 1, wherein the image is not performed inclination correction that corrects a pitch angle and a role angle of the image so that a direction to the zenith in the image turns to a predetermined direction (i.e. display of omnidirectional video content that is observed as the user/observer field of view (FOV) defines the part of the omnidirectional content that is presented at a given moment in time- Para 72), which Liu also discloses (i.e. when the user/HMD field of view changes from a primary display region to an up or down region, e.g. tertiary or secondary region, the image in the primary region does not move/adjust in correspondence with the change in the field of view – Para 49; Fig. 6), as does Phillips (i.e. in an immersive video environment – abstract - a change in gaze vector information moves the display to the appropriate pixel area of tiles - Fig. 16A/B; Para 125).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucia D’Acunto et al., US 2019/0174150, in view of James Liu et al., US 2012/0327116 and in view of Chris Phillips et al., US 2020/0037043 as applied to claim 1 above, and further in view of Tomoyuki Mukasa, US 2020/0027281.


Claim 4, D’Acunto discloses obtaining imagery (Fig. 1).
Yoshida discloses display of an overlay image on captured imagery (Fig. 10, 55).

D’Acunto in view of Liu and Phillips fails to disclose the display control apparatus according to claim 1, wherein in the case where the part of the image is the range captured in the specific direction in the image, the display control unit controls in accordance with a rotation of the part of the image around the specific direction as a rotation axis, so that the graphic image rotates in an opposite direction of the rotation direction of the part of the image, which Mukasa discloses (i.e. based on a virtual viewpoint, rotating a taken image and overlaid virtual image in a direction opposite of the direction of display device rotation - Fig. 10, 14, Para 88).  


It would have been obvious at the effective date of invention to combine Mukasa’s known method of rotation of the part of the image around the specific direction as a rotation axis, so that the graphic image rotates in an opposite direction of the rotation direction of the part of the image with the method of D’Acunto in view of Liu and Phillips because rotating an overlay image with the rotation of a subject image provides the benefit of maintaining the appearance that the overlay image is arranged at a predetermined position.



Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucia D’Acunto et al., US 2019/0174150, in view of James Liu et al., US 2012/0327116 and in view of Chris Phillips et al., US 2020/0037043 as applied to claim 1 above, and further in view of Kazuhiro Yoshida et al., US 2018/0182065.


Claim 5, D’Acunto discloses receiving a file identifying image/video data for display (Para 88).

Yoshida discloses the display control apparatus according to claim 1, wherein the graphic image indicates at least one of a file name of the image, an image capturing date and time of the image (i.e. image data and time are related information – Para 145), a size of the image and an exchangeable image file format (EXIF) information of the image (i.e. the image includes a file in EXIF format – Para 247), which D’Acunto fails to disclose.  

It would have been obvious at the effective date of invention to combine Yoshida’s known method of having a display control unit control so as to display a graphic image superimposed on the part of the image with the method of D’Acunto in view of Liu and Phillips because each discloses superimposing images to provide a range of view of omnidirectional content, upon which Yoshida discloses displaying superimposed metadata as a graphic to improve display and adjustment of a projected image (Yoshida, Para 195).



Claim 6, D’Acunto discloses receiving a file identifying image/video data for display (Para 88).

Yoshida discloses the display control apparatus according to claim 1, wherein the graphic image indicates information independent from the image (i.e. graphic image include camera metadata – Para 145, 461, 462; Fig. 60), which D’Acunto fails to disclose.  

Similar rationale as applied in the rejection of claim 5 applies herein.



Claim 7, D’Acunto discloses receiving a file identifying image/video data for display (Para 88).

Yoshida discloses the display control apparatus according to claim 1, wherein the graphic image indicates information having nothing to do with an object of the image (i.e. graphic image include camera metadata – Para 461, 462; Fig. 60), which D’Acunto fails to disclose.  


Similar rationale as applied in the rejection of claim 5 applies herein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619